     Case: 4:19-cv-02125-NAB Doc. #: 1 Filed: 07/23/19 Page: 1 of 5 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


ASHFAQ HUSSAIN SYED,
SHELLY RENEE BRANCH,
A.M.S., by Next Friend Ashfaq Hussain Syed,
and                                                      Case No.:
N.G.S., by Next Friend Ashfaq Hussain Syed,
                                                         Civil Action No. 19SL-CC02229
                      Plaintiffs,                        (Removal from: St. Louis County Circuit
                                                         Court, Missouri
v.

FRONTIER AIRLINES, INC.,

                      Defendant.


                                    NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant FRONTIER AIRLINES, INC. (“Frontier”) hereby removes the above-captioned civil

action in its entirety from the 21st Judicial Circuit Court, St. Louis County, Missouri, Case No.

19SL-CC02229, to the United States District Court for the Eastern District of Missouri, Eastern

Division. In support of its Notice of Removal, which is based on diversity jurisdiction, Frontier

states:

          1.   This civil action arises from an incident that occurred on July 15, 2018 during the

boarding of Frontier Flight 87 from St. Louis, Missouri to Las Vegas, Nevada at St. Louis

Lambert International Airport. On May 30, 2019, Plaintiffs Ashfaq Hussain Syed (“Syed”),

Shelly Renee Branch (“Branch”), A.M.S., by Next Friend Ashfaq Hussain Syed, and N.G.S., by

Next Friend Ashfaq Hussain Syed (collectively “Plaintiffs”), filed a six-count Complaint in the

21st Judicial Circuit Court, St. Louis County, Missouri against Frontier alleging negligence,



                                           Page 1 of 5
   Case: 4:19-cv-02125-NAB Doc. #: 1 Filed: 07/23/19 Page: 2 of 5 PageID #: 2



negligence per se, intentional tort, false imprisonment, and breach of contract claims. See

Plaintiffs’ Complaint attached as Exhibit A.

       2.      In their Complaint, Plaintiffs allege they were improperly removed from the

aircraft and locked in the jetbridge. (Exhibit A, ¶¶ 81, 86-89.) Plaintiffs allege that Frontier was

negligent in failing to transport them (Count I), negligent per se in violating the TICKETS Act of

2018, Pub. L. No. 115-254, 132 Stat. 3186 (Count II), negligent in the manner in which it

removed Plaintiffs from the aircraft (Count III), committed an intentional tort when it

intentionally removed Plaintiffs from the aircraft (Count IV), falsely imprisoned Plaintiffs in the

jetbridge (Count V), and breached its contractual duty to transport Plaintiffs (Count VI). Id. at ¶¶

139-189.

       3.      On June 13, 2019, Frontier was served with Summons in Civil Case and

Plaintiff’s Complaint. (Summons in Civil Case attached as Exhibit B; Exhibit A.) Plaintiffs’

Complaint does not state whether Plaintiffs seek to recover in excess of $75,000, exclusive of

interest and costs. (Exhibit A.) Thus, the initial pleading was not removable.

       4.      On June 24, 2019, the parties executed a Stipulation regarding the damages

actually sought by Plaintiffs for the injuries alleged in their Complaint exceeding the sum or

value of $75,000, exclusive of interest and costs. (Stipulation attached as Exhibit C.) This

Stipulation is specific evidence which serves to clarify Plaintiffs’ demands. See Hollis v.

Roadrunner Transp. Servs., Inc., No. 4:12-CV-394 CAS, 2012 U.S. Dist. LEXIS 125568, at *4

(E.D. Mo. Sept. 5, 2012); Berry v. Renaissance Hotel Mgmt., LLC, No. 4:09-CV-1261 CAS,

2011 U.S. Dist. LEXIS 39945, at *5 (E.D. Mo. Apr. 12, 2011). This Notice of Removal is timely

filed within the 30-day time limit prescribed by 28 U.S.C. § 1446(b)(3).




                                            Page 2 of 5
    Case: 4:19-cv-02125-NAB Doc. #: 1 Filed: 07/23/19 Page: 3 of 5 PageID #: 3



        5.      28 U.S.C. § 1441(a) authorizes removal of any civil action brought in a State

court of which the district courts of the United States have original jurisdiction. Original

jurisdiction exists pursuant to 28 U.S.C. § 1332 where there is a civil action in which the amount

in controversy exceeds the sum or value of $75,000 exclusive of interest and costs, and is

between citizens of different States.

        6.      Here, there is complete diversity of citizenship between Plaintiffs and Frontier

under 28 U.S.C. § 1332(a)(1). All Plaintiffs are individuals and are citizens of Missouri. (Exhibit

A, ¶¶ 2-5.) For diversity purposes, “a corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business.” 28 U.S.C. § 1332(c)(1). Frontier is incorporated in Colorado and

has its principal place of business in Denver, Colorado. Since Plaintiffs and Frontier are citizens

of different states, there is complete diversity among the parties.

        7.      Plaintiffs have stipulated that they seek in excess of $75,000, exclusive of interest

and costs, in this lawsuit. (Exhibit C.)

        8.      Further, Plaintiffs’ Complaint includes a section titled “Damages” which claims

that as a result of the alleged incident, Plaintiffs did not receive the benefit of their contract, Syed

and Branch have not yet married, Plaintiffs lost the benefits associated with their trip, Syed and

Branch have suffered “garden variety emotional damages,” and all Plaintiffs suffered fear, loss

of liberty, uncomfortable conditions, humiliation, indignity, disgrace, stress, embarrassment, and

mental suffering while locked in the jetbridge. (Exhibit A ¶¶ 129-133.)

        9.      Plaintiffs also seek punitive damages for their negligence, negligence per se,

intentional tort, and false imprisonment claims. (Exhibit A, ¶¶ 134-136.) “Punitive damages are




                                             Page 3 of 5
   Case: 4:19-cv-02125-NAB Doc. #: 1 Filed: 07/23/19 Page: 4 of 5 PageID #: 4



included in determining the amount in controversy.” Allison v. Sec. Benefit Life Ins. Co., 980

F.2d 1213, 1215 (8th Cir. 1992).

       10.     The United States District Court for the Eastern District of Missouri, Eastern

Division is the federal court embracing the 21st Judicial Circuit Court, St. Louis County,

Missouri where the original action was filed. Thus, venue and removal to this Court are proper

under 28 U.S.C. § 1441(a).

       11.     Pursuant to 28 U.S.C. § 1446(a), Frontier has attached copies of all process and

pleadings served upon it in the State court record. (Exhibits A, B; Plaintiffs’ Motion for Cause to

be Litigated in the Pre-Trial Public Record with Children Identified through Initials Only

attached as Exhibit D; Plaintiffs’ Motion for Order to Clerk to Correct Error in Plaintiff Syed’s

Name in Case Caption attached as Exhibit E; Plaintiffs’ Petition for Appointment as Next Friend

attached as Exhibit F; Plaintiffs’ Applications for Admission Pro Hac Vice attached as Exhibit

G; June 26, 2019 Order granting Plaintiffs’ motions attached as Exhibit H.)

       12.     Pursuant to 28 U.S.C. § 1446(d), Frontier will promptly serve a copy of this

Notice of Removal on Plaintiffs and will promptly file a Notice of Filing of this Notice of

Removal with the Clerk of the 21st Judicial Circuit Court, St. Louis County, Missouri.

       WHEREFORE, Defendant FRONTIER AIRLINES, INC. hereby removes this civil

action in its entirety from the 21st Judicial Circuit Court, St. Louis County, Missouri, Case No.

19SL-CC02229, to the United States District Court for the Eastern District of Missouri, Eastern

Division.

Date: July 23, 2019




                                           Page 4 of 5
   Case: 4:19-cv-02125-NAB Doc. #: 1 Filed: 07/23/19 Page: 5 of 5 PageID #: 5



                                                    Respectfully submitted,

                                                    FRONTIER AIRLINES, INC.




                                             By: /s/ David C. Berwin
                                                 David C. Berwin Bar No. 55046
                                                 Evans & Dixon, LLC
                                                 Attorney for Defendant
                                                 211 North Broadway Ste. 2500
                                                 St. Louis, MO 63102
                                                 (314) 552-4046
                                                 F: (314) 884-4446
                                                 dberwin@evans-dixon.com

                                CERTIFICATE OF SERVICE


       I certify that on July 23, 2019, I caused the foregoing to be electronically filed with the

United States District Court for the Eastern District of Missouri using the CM/ECF system and

further certify that I caused a true and correct copy of this document to be served on the party

identified below by depositing the same in a properly addressed envelope with proper postage

prepaid in the U.S. Mail and electronic mail to:

                                        W. Bevis Schock
                              7777 Bonhomme Avenue, Suite 1300
                                   St. Louis, Missouri 63105
                                  wbschock@schocklaw.com
                               ATTORNEY FOR PLAINTIFFS



/s/ David C. Berwin




                                           Page 5 of 5
